t c memo united_states tax_court san francisco wesco polymers inc petitioner v commissioner of internal revenue respondent docket no filed date sf a dissolved corporation moved for partial summary_judgment on the ground that the period of limitations under sec_6501 i r c had expired with respect to sf's taxable_year ended date sf was liquidated on date and usa a corporation was formed to take over sf's operations usa's first corporate tax_return was filed for the taxable_year ended date r mailed a letter with attached form sec_872 consent to extend the time to assess tax on date to c sf and usa's president to extend the time to assess tax with regard to sf's taxable_year ended date the letter stated that the attached form sec_872 related to sf's taxable_year ended date the form sec_872 listed usa's name and employer_identification_number but listed the taxable_year ended date as the period to be extended c signed form_872 in his capacity as president of usa r mailed a notice_of_deficiency on date more than years after sf's tax_return for the year ended date was filed held r has established by clear_and_convincing evidence that c signed form_872 with the intent to extend the period of limitations for sf's taxable_year ended date held further form_872 may be reformed to conform with the intent of the parties 92_tc_776 applied held further r's notice_of_deficiency is not barred as untimely under the period of limitations on assessments contained in sec_6501 i r c donald l feurzeig for petitioner laurel m robinson for respondent memorandum opinion nims judge this matter is before the court on petitioner's motion for partial summary_judgment under rule unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies and accuracy-related_penalties with respect to the federal_income_tax of petitioner san francisco wesco polymers inc sfwp for the taxable years ending date and date penalties year deficiency sec_6662 a date dollar_figure dollar_figure date big_number big_number the sole issue for decision is whether form_872 consent to extend the time to assess tax signed by a duly authorized officer of sfwp's corporate successor_in_interest constitutes a binding agreement to extend the period of limitations under sec_6501 with respect to sfwp's date taxable_year when the petition was filed sfwp did not have a principal_place_of_business because it had previously ceased operations the irs office to which sfwp's tax returns were made is located in fresno california see sec_7482 b b background the background facts related below are taken from the record and the undisputed written representations of the respective parties sfwp mailed its form_1120 u s_corporation income_tax return for the fiscal_year ended date return to the fresno service_center on date sfwp's return was signed by miguel chang chang president and a director of sfwp respondent received sfwp's return on date the general 3-year period of limitations for assessment of tax expired on date sfwp's employer_identification_number ein is the address for sfwp as set forth on its return wa sec_555 montgomery street suite san francisco california on date respondent mailed the notice_of_deficiency to sfwp pincite montgomery street suite san francisco california u s a wesco polymers inc usawp was incorporated under the law of the state of california on date usawp's bin is chang was the president and chairman of usawp usawp filed its first form_1120 on date covering the fiscal_year beginning date and ending date usawp's address on its form_1120 wa sec_555 montgomery street suite san francisco california on date the shareholders of sfwp decided that usawp would take over sfwp's business operations on date sfwp liquidated on date on date respondent mailed a letter to chang attached to which were two copies of form_872 the letter stated that the form_872 was provided with respect to the examination of your corporate tax_return form_1120 for san francisco wesco polymers inc and requested that chang execute form_872 because the period of limitations will expire in february of the form_872 mailed by respondent lists the name of the taxpayer as usa wesco polymers inc successor_in_interest to san francisco wesco polymers inc ein the kin of the taxpayer on form_872 listed on the upper right corner is usawp's ein chang signed form_872 as president under the corporate name u s a wesco polymers inc successor_in_interest to san francisco wesco polymers inc the form_872 purportedly extended the time to assess tax due on the return ended date to date respondent received the form_872 from chang on date on date respondent sent a letter to kit tam a representative of sfwp and requested additional consents to extend the time to assess tax for both usawp and sfwp on date sfwp's counsel sent a letter to respondent stating that sfwp declined to sign any consents to extend the time to assess tax with respect to chang sfwp and usawp the notice_of_deficiency for sfwp's taxable_year ended date was mailed on date which is more than years after sfwp filed its return discussion the sole issue for decision is whether form_872 consent to extend the time to assess tax signed by a duly authorized officer of usawp sfwp's successor_in_interest constitutes a binding agreement to extend the period of limitations under sec_6501 with respect to sfwp's taxable_year ended date summary_judgment or partial summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue of material fact exists and that a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 jacklin v commissioner t c we are satisfied that no genuine issue of material fact exists partial summary adjudication is therefore appropriate in this case since the deficiency_notice was mailed more than years after the filing of the tax_return for sfwp's taxable_year ended date respondent is barred from assessing a deficiency for that year unless an exception to sec_6501 applies the pertinent exception in this case is found in sec_6501 c which provides extension by agreement ----where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon respondent asserts that form_872 contained a mutual mistake allowing the court to reform form_872 to conform with the intent of the parties sfwp argues that it did not consent in writing to extend the period of limitation on assessments instead sfwp contends that respondent consented with usawp to extend the period of limitation on assessments as evidenced by the following facts the taxpayer listed on form_872 is identified as usawp the taxpayer's ein on form_872 is that of usawp and the corporate name on form_872 is that of usawp for the reasons discussed below we agree with respondent the bar of the statutory period of limitation is an affirmative defense and the party raising this defense must specifically plead it and prove it see rule sec_39 sec_142 95_tc_227 sfwp has pleaded the defense properly but as previously stated in a summary_judgment proceeding factual inferences are read in a manner most favorable to the opposing party in this case the undisputed facts as discussed below clearly and convincingly establish that the reference to usawp rather than sfwp in the form_872 was the result of a mutual mistake of the parties which is susceptible of appropriate reformation to conform with the intent of the parties where an agreement made pursuant to sec_6501 does not conform with the actual agreement between the parties we may reform the writing to conform with intent of the parties if established by clear_and_convincing evidence see 92_tc_776 in woods v commissioner the taxpayers executed a form_872 consent to extend the time to assess tax for the taxable_year ended the form_872 extension was limited to adjustments relating to the taxpayers' s_corporation solar equipment inc identified by the proper bin subsegquently the commissioner sent a letter to the taxpayers asking them to execute a form 872-a special consent to extend the time to assess tax the letter erroneously referred to solar environments inc the form 872-a accompanying the letter also erroneously referred to solar environments inc and the wrong taxable_year the commissioner discovered the error as to the year and sent another form 872-a however this form also contained an erroneous reference to solar environments inc we found that at the time each extension was executed both the taxpayers and the commissioner intended that the extensions would allow the commissioner additional time to complete his examination of the taxpayers' tax_return accordingly in woods v commissioner supra pincite we held that reformation of the form 872-a to conform to the parties' intent was proper finding the evidence clear_and_convincing to support such action the evidence consisted of the facts that solar equipment inc bin was the only subject under examination and the only issue still open under a prior written extension in this case we assume that chang read and understood respondent's date letter stating that the attached form sec_872 related to examination of sfwp's corporate tax_return although the form sec_872 listed usawp's name and ein it listed the taxable_year ended date as the period to be extended usawp filed its first corporate tax_return on date covering the fiscal_year beginning date and ending date since usawp's first filed tax_return was for the period ended date the form 872's reference to the tax_return ended date must have referred to sfwp not usawp since chang was the president of both sfwp and usawp we infer that he knew this fact therefore we conclude that chang signed the form_872 with the intent to extend the period of limitations for sfwp's taxable_year ended date the evidence clearly and convincingly supports reformation see also 20_f3d_173 5th cir affg tcmemo_1992_36 sfwp argues that woods v commissioner supra does not authorize reformation where both parties to a reformation have not signed the form_872 citing malone hyde inc v commissioner tcmemo_1992_661 for support but petitioner’s reliance on the latter case is nullified by the fact that chang who did sign the form_872 was president of both corporations and as we have demonstrated was well aware that only sfwp's taxable_year could have been intended sfwp further argues that the form_872 is invalid because chang did not have the authority to sign the form_872 on behalf of sfwp authority to act on behalf of a corporation in tax matters is determined by state law 66_tc_743 affd in part and revd in part 571_f2d_179 3d cir since sfwp was a california corporation we determine the scope of an agent's authority under california law under california law a corporation that has dissolved may still carry out acts necessary to wind up its affairs including those relating to taxes see cal corp code sec_2010 west 476_f2d_509 9th cir affg per curiam 54_tc_1514 california corporations code sec_2001 west provides in pertinent part the powers and duties of the directors and officers after commencement of a dissolution proceeding include but are not limited to the following acts in the name and on behalf of the corporation bo to continue the conduct of the business insofar as necessary for the disposal or winding up thereof c to carry out contracts and collect pay compromise and settle debts and claims for or against the corporation h in general to make contracts and to do any and all things in the name of the corporation which may be proper or convenient for the purposes of winding up settling and liguidating the affairs of the corporation thus under california law chang as president and director of sfwp had the authority to execute agreements which extended the period of limitations with respect to sfwp's taxable_year ending date see 54_f2d_751 9th cir holding that agreements to extend the period of limitation on assessments signed by trustees of a dissolved california corporation were valid affg 22_bta_390 praxiteles inc v commissioner tcmemo_1993_622 holding that the president of a dissolved s_corporation had the authority to execute agreements to extend the period of limitations with respect to a taxable_year of the s_corporation under california law affd without published opinion 70_f3d_1279 9th cir moreover malone hyde inc v commissioner supra lends no support to sfwp'ss position in malone hyde inc v commissioner supra an accountant under a power_of_attorney signed form sec_872 on behalf of malone hyde inc which at the time the consents were executed had already been merged into another company at no time was the accountant an officer director or shareholder of malone hyde inc the parties agreed that delaware law applied we held that the consents executed by the accountant were invalid because under delaware law his power_of_attorney ceased when malone hyde inc ceased to exist after the merger unlike malone hyde inc chang was an officer and director of sfwp giving him authority to sign form_872 under california law he was not a third-party agent exercising authority under an extinguished power_of_attorney accordingly we hold that respondent has established by clear_and_convincing evidence that sfwp intended to extend the period of limitations for its taxable_year ended date and that form_872 may be reformed to conform with the intent of the parties see 92_tc_776 therefore respondent's notice_of_deficiency is not barred as untimely under the period of limitations on assessments under sec_6501 a to reflect the foregoing an appropriate order will be issued
